KALODNER, Circuit Judge
(dissenting).
*1371I dissent for these reasons:
In the instant case, McFadden filed his motion to intervene as a defendant in the Secretary’s action against the defendant Union “in order to contest the proposed certification of the results of the election held October 17, 1970.”1
It is settled that a union member cannot bring an action to set aside a union election and that the Secretary of Labor is vested with the “exclusive” right to maintain such an action, under § 403 of the Labor-Management Reporting and Disclosure Act of 1959, (LMRDA) 29 U.S.C.A. § 483. Trbovich v. United Mine Workers of America, 404 U.S. 528, 92 S.Ct. 630, 30 L.Ed.2d 686, decided January 17, 1972; Calhoon v. Harvey, 379 U.S. 134, 140, 85 S.Ct. 292, 13 L.Ed. 2d 190 (1964); McGuire v. Grand International Division of the Brotherhood of Locomotive Engineers, 426 F.2d 504, 508 (6 Cir. 1970); Mamula v. United Steelworkers of America, 304 F.2d 108, 109 (3 Cir. 1962), cert. den. 371 U.S. 823, 83 S.Ct. 42, 9 L.Ed.2d 63.
Here, the majority, in holding that McFadden can intervene as a party defendant for the avowed purpose of setting aside the October 17, 1970 union election, in the Secretary’s instant action to certify that election, permits McFadden to do indirectly what he cannot do directly, viz., seek by court action to set aside a union election.
In the leading case of Calhoon v. Harvey, supra, it was ruled that Title IV of the LMRDA “. . . sets up a statutory scheme governing the election of union officers. . . .”; “Section 402 of Title IV . . . sets up an exclusive method for protecting Title IV rights, .”; and “[i]t is apparent that Congress decided to utilize the special knowledge and discretion of the Secretary of Labor in order best to serve the public interest.” 379 U.S. 140, 85 S.Ct. 296.
In Trbovich, where it was held that a union member, who had filed a suit to set aside an election, could intervene as a party plaintiff “so long as that intervention is limited to the claims of illegality presented by the Secretary’s complaint,” 2 the Court had occasion to discuss Title IV of LMRDA.
In doing so, it said as page 636 of 92 S.Ct.:
“Title IV of the statute establishes a set of substantive rules governing union elections, LMRDA § 401, 29 U.S.C. § 481, and it provides a comprehensive procedure for enforcing those rules, LMRDA § 402, 29 U.S.C. § 482. Any union member who alleges a violation may initiate the enforcement procedure. He must first exhaust any internal remedies available under the constitution and bylaws of his union. Then he may file a complaint with the Secretary of Labor, who ‘shall investigate’ the complaint. Finally, if the Secretary finds probable cause to believe a violation has occurred, he ‘shall . bring a civil action against the labor organization’ in federal district court, to set aside the election if it has already been held, and to direct and supervise a new election. With respect to elections not yet conducted, the statute provides that existing rights and remedies apart from the statute are not affected. But with respect to an election already conducted, ‘the remedy provided by this sub-chapter . . . shall be exclusive.’ LMRDA § 403, 29 U.S.C. § 483.
“The critical statutory provision for present purposes is § 403, 29 U.S.C. § 483, making suit by the Secretary the ‘exclusive’ post-election remedy for a violation of Title IV. This Court has held that § 403 prohibits union members from initiating a private suit to set aside an election. Calhoon v. Harvey, 379 U.S. 134, 140, 85 S.Ct. 292, *1372296, 13 L.Ed.2d 190 (1964).” (Emphasis supplied).
In discussing the issue of intervention by a union member in an action brought by the Secretary to set aside a union election, the Court, in Trbovich, enunciated these guidelines, significantly relevant and illuminating here:
“With respect to litigation by union members, then, the legislative history supports the conclusion that Congress intended to prevent members from pressing claims not thought meritorious by the Secretary, and from litigating in forums or at times different from those chosen by the Secretary. Only if intervention would frustrate either of those objectives can the statute fairly be read to prohibit intervention as well as initiation of suits by members.”
“. . . [W]e think Congress intended to insulate the union from any complaint that did not appear meritorious to both a complaining member and the Secretary. Accordingly, we hold that in a post-election enforcement suit, Title IV imposes no bar to intervention by a union member, so long as that intervention is limited to the claims of illegality presented by the Secretary’s Complaint.” (Footnote omitted) (Emphasis supplied).3
In the instant case the election was conducted by the Union on October 17, 1970, under the supervision of the Secretary. Several days later, McFadden and others filed complaints with respect to the conduct of the election. An investigation followed and the Secretary then determined that the complaints were either unsupported or insufficient to affect the outcome of the election at which McFadden was defeated in his candidacy for re-election as Business Agent of the Union.
Thus, since the Secretary here did not think meritorious the complaints as to the conduct of the election, the intervention as a defendant sought by McFadden was barred by the guidelines enunciated in Trbovich.
This must be added to what has been said.
In Mamula v. United Steelworkers of America, supra, a union member filed an action to set aside a union election. The District Court thereafter set the election aside. We reversed on the ground that the union member lacked standing to bring his action. McGuire, earlier cited, held to the same effect.
For the reasons stated I would affirm the judgment of the District Court denying McFadden’s motion to intervene as a defendant.

. The quoted statement was made in McFadden’s “Motion to Intervene as a Defendant.”


. 92 S.Ct. page 632.


. 92 S.Ct. page 635.